        Case 1:19-cv-04350-PAE-JLC Document 40 Filed 04/27/20 Page 1 of 4


UNITED STATES DISTRICT COURT                                                                4/27/2020
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
ROBERT DEREK LURCH, JR.,                                       :
                                                               :
                           Plaintiff,                          :   ORDER
                                                               :
         -v-                                                   :   19-CV-4350 (PAE) (JLC)
                                                               :
THE CITY OF NEW YORK, et al.                                   :
                                                               :
                           Defendants.                         :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        There are two pending matters before this Court: pro se plaintiff Robert

Derek Lurch, Jr.’s renewed application for the appointment of pro bono counsel by

letter dated April 17, 2020 (Dkt. No. 39), and the City of New York’s motion to stay

all proceedings in this case for 90 days dated April 13, 2020 (Dkt. No. 38). For the

reasons set forth below, Lurch’s application for counsel is denied without prejudice

and the City of New York’s motion to stay is granted to the extent that certain

deadlines will be extended until July 27, 2020.

        Lurch filed this lawsuit alleging that defendants falsely arrested him in 2018.

Though he reports in his recent letter that he does not recall whether he made a

previous request, Lurch did, in fact, seek pro bono counsel on September 26, 2019,

which was denied by the Court. Dkt. Nos. 20, 21. Lurch has now filed a renewed

application and provided the following reasons in support: (1) “due to the current

corona[virus] pandemic, [he is] unable to do any legal research to litigate [his] case

because inmates are no longer able to go to the law library”; and (2) he is

                                                        1
      Case 1:19-cv-04350-PAE-JLC Document 40 Filed 04/27/20 Page 2 of 4


inexperienced in “negotiating settlements,” “deposing and cross-examining

witnesses or defendants,” and “listing the right evidence and documents in [his]

discovery request that will help [his] position later at trial.” Dkt. No. 39 at 1–2.

       As it previously advised the plaintiff, the Court does not have a budget to pay

appointed counsel in civil cases and has no power to enlist a lawyer to serve without

pay. Mallard v. U.S. Dist. Court for the S. Dist. of Iowa, 490 U.S. 296, 301-10

(1989). The Court must be mindful that volunteer attorney time is a precious

commodity, especially in these unprecedented times, and “courts should not grant

such applications [for appointment of counsel] indiscriminately.” Cooper v. A.

Sargenti Co., 877 F.2d 170, 172 (2d Cir. 1989). For the Court to order the

appointment of counsel, a petitioner must make “a threshold showing of some

likelihood of merit.” Johnston v. Maha, 606 F.3d 39, 41 (2d Cir. 2010) (citing Cooper

v. A. Sargenti Co., 877 F.2d 170, 174 (2d Cir. 1989)); Carmona v. U.S. Bureau of

Prisons, 243 F.3d 629, 632 (2d Cir. 2001). Only then can the Court consider the

other factors appropriate to the determination of whether counsel should be

appointed: “the [petitioner’s] ability to investigate the crucial facts, . . . , the

[petitioner’s] ability to present the case, the complexity of the legal issues and any

special reason in that case why appointment of counsel would be more likely to lead

to a just determination.” Johnston, 606 F.3d at 42 (citing Hodge v. Police Officers,

802 F.2d 58, 60–61 (2d Cir. 1986)).

       At this point in the proceedings, the Court denies Lurch’s application for

appointment of counsel without prejudice to renewal because the Court cannot

                                              2
      Case 1:19-cv-04350-PAE-JLC Document 40 Filed 04/27/20 Page 3 of 4


conclude based on the current record that his claims are substantial or that he is

likely to succeed on the merits. The individual defendant, Salathia Mixon, has not

yet filed her answer and there has been no motion practice or any discovery. In

short, this case is still in its infancy. Accordingly, a request for counsel cannot be

granted at this early stage in the proceedings.

      With respect to the pending motion to stay, the City seeks to “stay the

present civil proceeding in its entirety for ninety (90) days, including all scheduled

deadlines, discovery, and a sua sponte stay of the answer to the Second Amended

Complaint on behalf of defendant Mixon, in light of the recent developments

surrounding the COVID-19 pandemic.” Dkt. No. 38 at 1. The City of New York

notes that Lurch “does not consent to this request because he has not yet made any

discovery demands.” Id. To date, Lurch has not filed any opposition to the motion

and did not address it in his submission seeking counsel. Given the current and

ongoing disruptions caused by COVID-19 and that this is the City of New York’s

first request for a stay, the request to stay this case for 90 days is hereby granted to

the extent that all deadlines are extended until July 27, 2020. The Court also sua

sponte extends the deadline for defendant Mixon to respond to the Second Amended

Complaint until July 27, 2020. This extension will provide Lurch with additional

time to prepare his case as he waits for access to the law library in his facility. It

will also give defendants time to collect any documents relevant to the incidents

giving rise to this lawsuit over the next 90 days so they will be able to produce them

to plaintiff sometime in August. To be clear, this case is not stayed; the Court is

                                            3
      Case 1:19-cv-04350-PAE-JLC Document 40 Filed 04/27/20 Page 4 of 4


simply extending all deadlines until July 27, 2020. Once defendant Mixon has

answered the second amended complaint, the Court will plan to schedule a

telephone conference, presumably sometime in August to the extent it is feasible to

do so, to discuss a schedule for discovery and also to talk about the possibility of

settlement. To that end, the City is directed to submit a letter to the Court by July

27, 2020 proposing a discovery schedule for this case.

      The Clerk is respectfully directed to close Docket number 38 and mark it as

“granted to the extent deadlines are extended until July 27, 2020.”

      SO ORDERED.

Dated: New York, New York
       April 27, 2020




A copy of this Order has been mailed to the following address:

Robert Derek Lurch, Jr.
BKC3492000961
VCBC
1 Hallack Street
Bronx, NY 10474




                                           4
